ELECTRODE PLATE, ELECTROCHEMICAL APPARATUS, AND APPARATUS THEREOF


Primary Examiner: Gary Harris 		Art Unit: 1727       July 14, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/10/2021 & 05/31/2022 were considered by the examiner.

Drawings
4.	The drawings were received on 12/10/2021.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 9 requires aa width direction of a coated 30surface.  However, it is indefinite as to which direction applicant considers the “width direction”.  Accordingly, the width direction is being broadly interpreted and encompasses the Y-direction in figure 8 of the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 1, 3-4, 7 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 2019/0393511.
 	As to Claim 1, Zhou discloses an electrode plate (1), comprising a current collector (11), an electrode active material layer (12) provided on at least one surface of the current collector (see figure 8), and an electrical connection member electrically connected to the current collector (131).
Wherein 5the electrode active material layer (12) is provided at a zone inherently referred to as a membrane zone (12, the active material layer area) on a main body portion of the current collector (see figures 9 & 10).  The membrane zone is inherently the active material layer area.  See MPEP 2112.
The electrical connection member and the current collector are welded and connected at a welding zone (W) referred to as an adapting welding zone at an edge of the current collector (see figure 9).
And a transition zone is referred to as an extension zone (extending portion 14).
Wherein the transition zone (14) is of the current collector between the membrane zone (12) and the adapting welding 10zone (W) and coated with no electrode active material layer (see figure 9 & 10).
The current collector comprises a support layer and a conductive layer provided on at least one surface of the support layer, single-sided thickness D2 of the conductive layer satisfies: 30 nm < D2 < 3 microns (overlapping range) [0053].
 	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The support layer is a polymer material layer (polyethylene terephthalate or polypropylene, [0062]); and 15the electrode plate further comprises a thermally conductive coating layer, and the thermally conductive coating layer covers at least a part of the electrical connection member in the adapting welding zone [0016 & 0060].  
	As to Claim 3, Zhou discloses the electrode plate according to claim 1, wherein the thermally conductive coating layer further covers at least a part of a surface of the extension zone [0016 & 0060].  
 	As to Claim 4, Zhou discloses the electrode plate according to claim 1, wherein a conductive primer coating layer containing a binder and a conductive material is provided on the surface of the current collector in 25the extension zone [0040].  
	As to Claim 7, Zhou discloses the electrode plate according to claim 1, wherein the conductive layer is a metal conductive layer, and a material of the metal conductive layer is preferably selected from at least one of aluminum [0062], copper, nickel, titanium, silver, nickel-copper alloy, and aluminum-zirconium alloy; 15and/or a material of the support layer is selected from at least one of an insulating polymer material [0062], and preferably, the material of the support layer is an insulating polymer material [0062] and the protective layer is provided on one surface of the conductive layer of the current collector (see figure 8-10), wherein the protective layer is a metal protective layer or a metal oxide protective layer (insulating material, [0040]).  
	As to Claim 9, Zhou discloses the electrode plate according to claim 1, wherein viewed in a width direction of a coated 30surface of the electrode plate (see figure 8), the electrode active material layer based on compacted density 70comprises 2n + 1 zones, and compacted density of a middle zone is greater than compacted density of zones on both sides, wherein n = 1, 2, or 3, or preferably, n = 1 [0039].  
 	As to Claim 10, Zhou discloses an electrochemical apparatus, comprising a positive electrode plate (1A), a negative electrode plate (1B), a separator (5), and an electrolyte [0034].  Wherein the positive electrode plate and/or the negative 5electrode plate are/is the electrode plate according to claim 1 ([0034] see figures 3 & 8-10).  
 	As to Claim 11, Zhou discloses an apparatus, comprising the electrochemical apparatus according to claim 10 (see figures 8-11).
 
Further, the claims would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US 2019/0393511 and further in view of Liang et al. US 2019/0173089.

 	As to Claim 2, Zhou discloses the electrode plate according to claim 1.
Zhou is silent to wherein the thermally conductive coating layer is a polyaniline layer, a polypyrrole layer, a polyacetylene layer, a polyurethane layer, or a polyimide 20layer.  
 	However, Liang discloses a current collector electrode plate and battery (see abstract and title).  The current collector layer includes polyimide (see Claim 6).
It would be obvious to require the thermally conductive layer to be a polyaniline layer, a polypyrrole layer, a polyacetylene layer, a polyurethane layer, or a polyimide 20layer motivated to provide a current collector includes at least one conductive layer configured to support an electrode active material layer, and an insulation layer configured to support the at least one conductive layer [0009].

Allowable Subject Matter
9.	Claims 5, 6 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
30  	Claim 5 requires the electrode plate according to claim 4, wherein based on total weight of the conductive 69primer coating layer, a percentage of the conductive material by weight is 10% to 99%, preferably, 20% to 80%, or more preferably, 50% to 80%; and/or based on total weight of the conductive primer coating layer, a percentage of the binder by weight is 1% to 90%, preferably, 20% to 80%, or more preferably, 20% to 50%.  
 	5 Claim 6 requires the electrode plate according to claim 5, wherein preferably, single-sided thickness H of the conductive primer coating layer is 0.1 micron to 5 micron, or more preferably, a ratio of H to D2 is 0.5:1 to 5:1; and/or preferably, the binder in the conductive primer coating layer contains an aqueous binder; and/or preferably, the conductive material is a mixed material of a zero-dimensional conductive 10carbon material and a one-dimensional conductive carbon material or a mixed material of a zero-dimensional conductive carbon material and a two-dimensional conductive carbon material.  
 	Claim 8 requires the electrode plate according to claim 1, wherein thickness D1 of the support layer satisfies: 1micron<=D1<=15microns and/or a room-temperature Young's modulus E of the support layer satisfies: 20 GPa > E > 1.9 GPa; and/or there are cracks in the conductive layer.  
 	There is sufficient specificity when any of the above claims are put into Claim 1 along with any intervening claims.

10.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

11.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727